Citation Nr: 1625829	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  13-22 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a right ear disability, to include an ear rupture and/or ear drum injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to March 2011.  He is the recipient of multiple decorations, including the Purple Heart.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.


FINDINGS OF FACT

1. The Veteran does not have a presently diagnosed right ear disability.

2. Stapedial and palatial myoclonus is a symptom attributable to the Veteran's already service-connected tinnitus; it is not a separately diagnosed disability.  


CONCLUSION OF LAW

The criteria for service connection for a right ear disability, to include an ear rupture and/or ear drum injury, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R §§  3.102, 3.303, 3.304  (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  Here, the duty to notify was satisfied by way of a letter sent in January 2012. 

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, service treatment records, VA examination reports, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

II. Service Connection

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304 (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In the instant matter, the Veteran's service treatment records reflect, and VA has conceded that the Veteran was exposed to an improvised explosive device (IED) during active service, resulting in a traumatic brain injury (TBI).  The Veteran contends that he now experiences issues with his right ear, the result of a ruptured ear drum, to include symptoms such as stapedial and palatial myoclonus.

In January 2012, the Veteran was afforded a VA audiology examination, as part of a general physical examination.  Neurological examination was normal.  The Veteran was diagnosed with tinnitus, which the examiner stated was likely related to his in-service noise exposure.  In February 2012, the VA examiner was contacted with regard to any stapedial myoclonus noted during service.  The examiner stated that the Veteran's right eardrum was normal during the January examination; myoclonus was a "clicking sound" that occurs with or is reported along with tinnitus, so there was no additional diagnosis at that time.  Shortly thereafter, the Veteran was granted service connection for tinnitus, and denied service connection for an ear drum rupture.  He appealed that denial.  

In May 2013, the Veteran was again afforded a VA examination in connection with his claim.  The Veteran was given a thorough physical examination and all available treatment records, including the Veteran's service treatment records and VA treatment records were reviewed.    The examiner stated that in 2010, the Veteran had sustained a ruptured ear drum, the result of an IED blast.  That rupture healed normally without surgical intervention.  No vestibular conditions were found.  No infections, inflammatory or other ear conditions were founds.  On physical examination, the external ear was normal; ear canal was normal; tympanic membrane was normal; and gait was normal.  No benign or malignant neoplasm or metastases were found.  No other disability was found.

In light of this, the Board finds that service connection must be denied in this case as the Veteran does not have a present diagnosis of an ear disability for which service connection may be granted.  Here, the Board refers to both the January 2012 and May 2013 VA examinations which failed to find any present diagnosis associated with the right ear.

The Board does recognize that the Veteran has submitted evidence of documentation of stapedial and palatial myoclonus during active service.  However, the Board recognizes that the January 2012 examiner stated that myoclonus is not, in fact, a separate diagnosis, but rather a symptom associated with the Veteran's already service-connected tinnitus.  The Board also refers to the definition of myoclonus which clearly states that it "may be part of a disease process . . . or be normal physiological response."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1222 ( 32nd ed. 2012).  Essentially, it is a symptom that is being compensated via the current rating for tinnitus.  It is not a separate diagnosis.  Therefore, much in the way that pain alone, without a diagnosed or identifiable malady or condition, does not in and of itself constitute a disability for which service connection may be granted, stapedial and palatial myoclonus constitutes a symptom of another disability, and cannot be granted service connection on its own.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

In this case, the January 2012 examiner has opined that the Veteran's stapedial and palatial myoclonus is a symptom of his already service-connected tinnitus.  There is no other associated or unassociated right ear pathology of record which the Board can attribute such a symptom.  Absent such pathology, service connection for a right ear disability must be denied.  In reaching this conclusion, the Board has afforded the Veteran all benefit of the doubt.  However, because the preponderance of the evidence os against the Veteran's claim, that rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R § 3.102 (2015).  


ORDER

Entitlement to service connection for a right ear rupture/drum injury is denied 



____________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


